Grace, J.
(specially concurring). The trial court gave the following instruction, which the defendant assigns as error, viz.:
“The court further instructs you that the recent possession of stolon property, unless satisfactorily explained, is a circumstance tending to show the guilt of the defendant, and must be taken with the other evidence in the case to determine his guilt or innocence.”'
In the case of State v. Ross, 46 N. D. 167, 179 N. W. 993, we said of a similar instruction:
“The instruction was entirely too broad in its language, and must have had a far-reaching and prejudicial effect on the minds of the jurors. If the property were found in the possession of the defendant, shortly after the same was stolen, that was a fact or circumstance, considered in connection with other competent proof and the whole testimony, from which the jury could draw an inference of defendant’s guilt. This is a wholly different matter than where it is, in effect, instructed by the court that tho possession of tho personal property, shortly after it has been stolon, is a presumption of guilt.”
We are convinced that such an instruction is an invasion of the province of the jury. The giving of that instruction in this case was reversible error.
The trial court refused to give the following instruction, requested by defendant, viz.:
*533"That if the defendant came innocently into the possession of these calves that the verdict in that event should be not guilty.”
We agree with Judge Englcrt in his holding that the refusal to give this instruction was reversible error.
By reason of the above errors, we agree the judgment appealed from should be reversed and a new trial granted.